DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on April 12, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/12/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on April 12, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Swamy (US 2014/0313800) in view of Furmanczyk et al (US 2014/0016356).
 	Regarding claim 1, Swamy discloses an AC-DC converter (i.e. circuit of Figure 4), comprising; 
 	a multi-phase shift transformer (Figs. 2 and 4, isolation transformer 14) (note that Figure 2 is related to Figure 4 since Figure 2 discloses an embodiment of the transformer as shown in Figure 4) including at least two core sections (Fig. 3A, sections 22A-22C) (note that Figure 3A is related to Figure 4 since Figure 3A discloses the core of the transformer as shown in Figure 2, which discloses an embodiment of the transformer as shown in Figure 4) with separate primary and secondary coils (Fig. 4, windings 32, 34, and 36) wound around each of the at least two core sections (Fig. 3A, sections 22A-22C) (See paragraphs [0052], [0053] and [0058]-[0060]); 
 	a diode bank (Fig. 4, eighteen-pulse rectifier 16) connected between outputs (Fig. 4, nodes 4-9) of the secondary coils (Fig. 4, windings 34 and 36) and an output terminal (Fig. 4, output terminals between output circuit 18 and load 20) of the AC-DC converter (i.e. circuit of Figure 4); wherein 
 	each of the primary and secondary coils (Fig. 4, windings 32, 34, and 36) includes a plurality of turns of a conductor (See paragraph [0057] and [0064]).
	Swamy fails to explicitly disclose wherein each of the primary and secondary coils includes a conductor that is defined by an electrically conductive flat wire. 
(Fig. 2, primary 208 and first and second secondary 212 and 214 respectively) include a conductor that is defined by an electrically conductive flat wire (i.e. electrically conductive wire) (See paragraph [0006]). 
	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Swamy, by including a conductor, as taught by Furmanczyk et al, in order to obtain a circuit for specific design purposes and to ensure sufficient current flow between windings.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swamy (US 2011/0216564) deals with an eighteen pulse rectification scheme for use with variable frequency drives, and Hassanpoor (US 2015/0280604) deals with a multilevel converter with cells being selected based on phase arm current.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838